United States Court of Appeals
             for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      January 28, 2021
                                No. 20-10156                           Lyle W. Cayce
                                                                            Clerk

Reed Migraine Centers of Texas, P.L.L.C.; Neuro Stim
Technologies, L.L.C.,

                                     Plaintiffs—Cross Claimants - Appellants,

                                    versus

Dr. Jack Chapman, et al,

                                                                   Defendants,

                                    versus

Mark A. Ticer, doing business as Law Office of Mark A.
Ticer,

                              Counter Defendant—Cross Claimant - Appellee.


              Appeal from the United States District Court
                  for the Northern District of Texas
                       USDC No. 3:14-CV-1204


Before Barksdale, Southwick and Graves, Circuit Judges.
James E. Graves, Jr., Circuit Judge
      This is an appeal of the district court’s grant of a Federal Rule of Civil
Procedure 60(b)(5) motion in a dispute over attorney’s fees stemming from
                                 No. 20-10156


an underlying action regarding the promotion and sale of a medical
procedure. Because we lack jurisdiction, we DISMISS.
            FACTS AND PROCEDURAL HISTORY
       Dr. Kenneth Reed, a member of both Reed Migraine Centers of
Texas, LLC and Neuro Stim Technologies, LLC, (collectively “Reed”),
developed a neurostimulation implant procedure for migraine headaches.
Dr. Jack Chapman was a former partner physician with Reed Migraine.
Chapman formed a competing company with others, including another
former employee of Reed Migraine and Neuro Stim (Collectively
“Chapman”).       Chapman then began marketing a surgical migraine
procedure allegedly identical to the Reed procedure. Thereafter, Reed filed
suit against Chapman for false advertising, unfair competition, tortious
interference with reasonable expectancy, and civil conspiracy.
       After Reed and Chapman settled their dispute, Reed’s former
counsel, Mark Ticer, claimed an interest in the settlement proceeds.
Chapman successfully sought to interplead the disputed funds to be paid in
settlement under Rule 22 of the Federal Rules of Civil Procedure. Reed and
Chapman dismissed their claims against each other, leaving only the claims
between Reed and Ticer over the interpleaded settlement funds. The district
court did not exercise supplemental jurisdiction over the crossclaims and
entered final judgment on June 15, 2016. On November 3, 2016, the district
court stayed distribution of the funds pending resolution of the state court
proceeding over who was entitled to the funds. After the state court granted
summary judgment to Reed and dismissed Ticer’s claims, the district court
lifted the stay on April 11, 2018, and ordered the clerk to disburse the funds
to Reed. On December 4, 2018, the state court’s summary judgment was
reversed on appeal and the matter was remanded for further proceedings.




                                      2
                                    No. 20-10156


The state appellate court issued its mandate to the state trial court on April
26, 2019.
       Ticer then filed a Rule 60(b)(5) motion asking the district court for
relief from its prior order to disburse the funds. On January 7, 2020, the
district court granted the Rule 60(b)(5) motion and ordered the Reed parties
to return the interpleaded funds to the court’s registry within 30 days.
       Reed appealed on February 6, 2020. Reed also appealed the district
court’s subsequent order extending the deadline for compliance. After the
district court denied a stay, Reed then filed an opposed motion for a
temporary stay pending appeal before this court. On April 3, 2020, a panel
of this court denied the motion and gave Reed until April 22, 2020, to comply
with the district court’s order regarding the return of the interpleaded funds
to the district court’s registry.
       After Reed failed to comply with the district court’s order, Ticer filed
a contempt motion on June 30, 2020. On November 11, 2020, the district
court denied the motion for contempt, finding that it was currently factually
impossible for Reed to comply with the order.
                               DISCUSSION
       Reed asserts that this court has jurisdiction to hear this appeal
pursuant to 28 U.S.C. § 1291 and cites to the unpublished case of Muncy v.
City of Dallas, 123 F. App’x 601, 604 (5th Cir. 2005). Ticer counters that
those references do not support jurisdiction and asserts that this court lacks
jurisdiction under Parks v. Collins, 761 F.2d 1101 (5th Cir. 1985) and Carter v.
Fenner, No. 94-30506, 1995 WL 153099 (5th Cir. Mar. 23, 1995).
       Section 1291 states, in relevant part, that courts of appeals “shall have
jurisdiction of appeals from all final decisions of the district courts of the
United States . . . except where a direct review may be had in the Supreme




                                         3
                                  No. 20-10156


Court.” 28 U.S.C. § 1291. In Muncy, this court concluded that a post-
judgment order disbursing checks held in the district court’s registry was a
final appealable order. 123 F. App’x at 605. However, the order in question
involved a final determination of the status of checks deposited in the district
court’s registry.    This court reached its conclusion based on “the
circumstances of this case,” while acknowledging that “[v]ery often, an
order to disburse funds from the court registry will be ‘ministerial’” and not
a final appealable order. Id. at 604. “Where, on the other hand, a post-
judgment order resolves important questions that arise after a final judgment,
appellate review is available to test the trial court’s disposition.” Id.
        In Parks, this court concluded that an order granting a Rule 60(b)
motion to set aside a default judgment was interlocutory and non-appealable.
761 F.2d at 1104. This court also said, “[w]hen an order granting a Rule 60(b)
motion, merely vacates the judgment and leaves the case pending for further
determination, the order is akin to an order granting a new trial and is
interlocutory and nonappealable.” Id. (internal marks and citations omitted).
This court reiterated that conclusion in Carter, concluding that it was
without jurisdiction to consider the appeal of the district court’s grant of a
motion to set aside a $1 million consent judgment. 1995 WL 153099, at *1.
Further, “[a]n order granting Rule 60(b) relief is appealable following the
entry of final judgment.” Id.
       This case does not yet involve a final determination of the status of the
interpleaded funds. Instead, it involves Rule 60(b)(5) relief from a prior
order to disburse funds. The district court was not disbursing funds to the
other party, but merely ordering that they be returned to the court’s registry
pending the outcome of the state court action on remand. As the district
court said, there has been no decision on who is entitled to the money. The
final judgment has been set aside. Thus, this court lacks jurisdiction to hear
this appeal.



                                        4
                                 No. 20-10156


       Reed attempts to counter this by asserting that the order is final and
appealable because it divests it of present ownership and use of property and
disposes of all issues in the Rule 60(b) motion. However, the additional
authority Reed cites, In re Farmers’ Loan & Trust Co., 129 U.S. 206, 214-215
(1889), is not applicable. In re Farmers’ Loan & Trust involved a writ of
mandamus directing the judges of the circuit court to approve sufficient bond
and allow an appeal of an order authorizing receivers of a railway company to
borrow the sum of $120,000 on certificates, which would then be a first lien
on the property at issue. That is nothing like this case.
       Alternatively, Reed asserts that the order is appealable because it has
the practical effect of an injunction. Reed says that it cannot be upheld as an
injunction because it fails to meet the basic requirements of such relief. Reed
cites Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 287-88
(1988), and Korea Shipping Corp. v. N.Y. Shipping Ass’n, 811 F.2d 124, 126
(2d Cir. 1987).
       In Gulfstream Aerospace, the Supreme Court held that orders granting
or denying stays of legal proceedings on equitable grounds are not
immediately appealable. 485 U.S. at 287. In doing so, the Court said:
       This holding will not prevent interlocutory review of district
       court orders when such review is truly needed. Section
       1292(a)(1) will, of course, continue to provide appellate juris-
       diction over orders that grant or deny injunctions and orders
       that have the practical effect of granting or denying injunctions
       and have serious, perhaps irreparable, consequence.

Id. at 287-88 (internal marks and citation omitted).
       In Korea Shipping, the Second Circuit Court of Appeals dismissed an
appeal of district court orders requiring an employer seeking to withdraw
from a multiemployer pension plan to continue to make disputed payments




                                       5
                                  No. 20-10156


during the litigation which would be placed in escrow. 811 F.2d at 126. In
doing so, the court concluded that the orders were not preliminary
injunctions and were not appealable as there was no showing of irreparable
harm. Id. at 127.
       Here, the order does not have the practical effect of granting or
denying an injunction, nor does it have irreparable consequence. Again,
there has been no decision as to disbursement of the money and there has
been no final judgment. The previous final judgment on which Reed
repeatedly attempts to rely no longer exists.
       Further, other than repeatedly referring to the order granting the rule
60(b) motion as the “2020 Interpleader Order,” Reed offers no authority to
support the proposition that it is an interpleader order or has the effect of an
interpleader. To the contrary, Reed’s argument as to how the order does not
meet the interpleader requirements firmly establishes that this is not an
interpleader order, nor does it have the effect of one.
       For these reasons, we dismiss the appeal for the lack of jurisdiction.
       DISMISSED.




                                       6